In the

      United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 13‐1058 
CHRISTIAN SERINO, 
                                                Plaintiff‐Appellant, 

                                 v. 

ALEC HENSLEY AND CITY OF OAKLAND CITY, INDIANA, 
                                    Defendants‐Appellees. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Southern District of Indiana, Evansville Division. 
       No. 3:12‐cv‐40‐RLY‐WGH — Richard L. Young, Chief Judge. 
                      ____________________ 

    ARGUED SEPTEMBER 25, 2013 — DECIDED NOVEMBER 4, 2013 
                  ____________________ 

   Before  WOOD,  Chief Judge, and  FLAUM and SYKES,  Circuit 
Judges. 
    FLAUM,  Circuit  Judge.  In  September  2008,  Oakland  City 
Chief  of  Police  Alec  Hensley  arrested  Christian  Serino  for 
trespass  and  resisting  law  enforcement.  The  charges  were 
eventually dropped. In March 2012, Serino filed suit against 
Hensley  and  Oakland  City  in  federal  district  court.  He  al‐
leged  that  Hensley  violated  his  constitutional  rights  and 
committed  multiple  state‐law  torts.  The  district  court  dis‐
2                                                       No. 13‐1058 

missed  each  of  Serino’s  federal  and  state  claims  at  the  Rule 
12(b)(6) stage. We now affirm. 
                           I. Background 
    In  reviewing  a  motion  to  dismiss,  we  accept  the  facts  of 
the plaintiff’s complaint as true. Parish v. City of Elkhart, 614 
F.3d 677, 678 n.1 (7th Cir. 2010). Serino alleged the following: 
in 2008, he was employed as a soccer coach at Oakland City 
University in Oakland City, Indiana. On September 11, 2008, 
the  university’s  Vice  President  of  Administration  and  Fi‐
nance informed Serino that he was suspended from his posi‐
tion.  The  Vice  President  then  contacted  Alec  Hensley,  the 
Chief of  Police of the Oakland  City Police Department, and 
told him to come to the university’s Tichenor Athletic Center 
to speak to Serino. Hensley complied. He confronted Serino 
and told him that he was trespassing “since [Serino] refused 
to  leave  the  premises.”  Hensley  then  arrested  Serino  for 
trespass.  
    On September 15, 2008, Serino was arraigned on charges 
of  trespass  and  resisting  law  enforcement.  The  state  ulti‐
mately dismissed both charges: the former on April 3, 2009, 
and the latter on March 31, 2010. Until that time, Serino “was 
forced to defend the frivolous and malicious criminal charg‐
es  waged  against  him  upon  the  false  and  misleading  rec‐
ommendations of the defendants.”  
    On  March  28,  2012,  Serino  brought  an  action  in  federal 
district court against Hensley and Oakland City. He alleged 
two  §  1983  claims:  false  arrest  in  violation  of  the  Fourth 
Amendment,  and  malicious  prosecution  in  violation  of  the 
Fourteenth  Amendment.  He  also  included  Indiana  tort 
claims for false arrest, malicious prosecution, and intentional 
No. 13‐1058                                                             3 

infliction  of  emotional  distress.  The  defendants  moved  to 
dismiss Serino’s complaint under Federal Rule of Civil Pro‐
cedure  12(b)(6),  and  the  district  court  granted  their  motion. 
The  court  found  that  Serino’s  §  1983  and  state‐law  false  ar‐
rest claims were time‐barred; that his § 1983 malicious pros‐
ecution  claim  was  not  cognizable  as  a  constitutional  claim; 
and  that  his  state‐law  claims  for  malicious  prosecution  and 
IIED  were  barred  by  the  defendants’  immunity  under  the 
Indiana Tort Claims Act. Serino now appeals. 
                                        II. Discussion 
    We  review  a  Rule  12(b)(6)  dismissal  de  novo.  Zellner  v. 
Herrick, 639 F.3d 371, 378 (7th Cir. 2011). We may affirm the 
district court’s decision on any ground contained in the rec‐
ord. Brooks v. Ross, 578 F.3d 574, 578 (7th Cir. 2009). 
      A. Federal and State False Arrest Claims 
    First,  the  district  court  dismissed  Serino’s  §  1983  and 
state‐law claims for false arrest1 as time‐barred. We agree. 
            1. § 1983 False Arrest 
    To begin with the federal claim: in § 1983 actions, federal 
courts  apply  the  statute  of  limitations  governing  personal 
injury actions in the state where the injury took place. Hondo, 
Inc.  v.  Sterling,  21  F.3d  775,  778  (7th  Cir.  1994).  In  Indiana, 
such  claims  must  be  brought  within  two  years.  Ind.  Code 
§ 34‐11‐2‐4. But federal law determines when that statute be‐
gins to run. Wallace v. Kato, 549 U.S. 384, 388 (2007).  

                                                 
1 At times, Serino’s complaint alleges both false arrest and false impris‐

onment. But as “false arrest and false imprisonment overlap,” Wallace v. 
Kato, 549 U.S. 384, 389 (2007), we will use the shorthand “false arrest.” 
4                                                          No. 13‐1058 

    The general rule is that a § 1983 claim accrues “when the 
plaintiff knows or has reason to know of the injury which is 
the basis of his action.” Hondo, 21 F.3d at 778. There is a spe‐
cific  rule,  however,  for  false  arrest  claims.  The  Supreme 
Court held that for these claims, the action begins to run “at 
the  time  the  claimant  becomes  detained  pursuant  to  legal 
process”—that is, when the arrestee is bound over by a mag‐
istrate  or  arraigned  on  charges.  Wallace,  549  U.S.  at  397;  ac‐
cord  City  of  Elkhart,  614  F.3d  at  682.  Thus,  Serino  needed  to 
bring  his  false  arrest  claim  by  September  15,  2010—two 
years after his arraignment. He did not file his complaint un‐
til March 28, 2012. His claim is time‐barred.  
     Serino  argues  that  the  statute  did  not  begin  to  run  until 
March 31, 2010, the day the state dropped his second crimi‐
nal charge. He invokes Heck v. Humphrey, 512 U.S. 477 (1994), 
in which the Supreme Court held that a § 1983 claim based 
on  an  unconstitutional  conviction  does  not  accrue  until  the 
conviction has been invalidated. Id. at 489–90. Serino’s theo‐
ry  is  that  the  Heck  rule  operated  to  delay  the  accrual  of  his 
false arrest claim—a claim that could imply that the charges 
against  him  were  meritless—until  there  was  no  longer  a 
pending  state  criminal  proceeding.  But  this  argument  is  a 
non‐starter,  because  Heck  relied  on  the  principle  “that  civil 
tort actions,” as opposed to habeas corpus petitions, “are not 
appropriate vehicles for challenging the validity of outstand‐
ing criminal judgments.” Id. at 486 (emphasis added). And in 
Wallace, the Supreme Court explicitly clarified that “the Heck 
rule for deferred accrual is called into play only when there 
exists  a  ‘conviction  or  sentence  that  has  not  been  …  invali‐
dated,’  that  is  to  say,  an  ‘an  outstanding  criminal  judg‐
ment.’” 549 U.S. at 393 (emphasis omitted). Here, as in Wal‐
lace,  Serino  was  never  convicted.  As  such,  at  the  time  Se‐
No. 13‐1058                                                                     5 

rino’s false arrest claim began to accrue, “there was in exist‐
ence  no  criminal  conviction  that  the  cause  of  action  would 
impugn.” Id. Heck cannot help Serino here. 
           2. State‐Law False Arrest 
    Indiana’s  two‐year  statute  of  limitations  also  bars  Se‐
rino’s state false arrest claim. In reviewing a state tort claim, 
we  apply  Indiana  law  regarding  the  applicable  limitations 
period and when the claim accrues. City of Elkhart, 614 F.3d 
at 679. Conveniently, Indiana has embraced the Wallace rule 
for  false  arrest  claims.  The  Indiana  Court  of  Appeals  held 
that the statute begins to run when the alleged false impris‐
onment  ends—i.e.,  the  time  of  arraignment.  See  Johnson  v. 
Blackwell,  885  N.E.2d  25,  31  (Ind.  Ct.  App.  2008);2  City  of 
Elkhart, 614 F.3d at 682 (explaining the same). Again, Serino 
filed  his  complaint  well  over  two  years  after  his  arraign‐
ment. His false arrest claim is untimely. 
    Serino  tries  to  avoid  this  result  by  appealing  to  the  con‐
tinuing  wrong  doctrine.  Indiana  courts  will  apply  the  doc‐
trine  “where  an  entire  course  of  conduct  combines  to  pro‐
duce an injury”—in other words, when the defendant carries 
out a continuing wrongful act. Johnson, 885 N.E.2d at 31. But, 
as  discussed  above,  Hensley’s  “entire  course  of  conduct” 
giving rise to Serino’s false arrest claim necessarily conclud‐
                                                 
2 When a state supreme court has not ruled on an issue of state law, we 

look to decisions of the state appellate court “unless there are persuasive 
indications that the state supreme court would decide the issue different‐
ly.” Much v. Pac. Mut. Life Ins. Co., 266 F.3d 637, 643 (7th Cir. 2001). We 
have previously found Johnson v. Blackwell to be “persuasive authority on 
the  approach  the  [Indiana]  high  court  would  take.”  City  of  Elkhart,  614 
F.3d at 680 n.3. 
6                                                         No. 13‐1058 

ed once Serino was held pursuant to legal process. See id. at 
30. Serino claims that he experienced emotional distress after 
that point, but this only goes toward the issue of his damag‐
es.  Serino  was  aware  of  the  facts  surrounding  his  wrongful 
arrest  as  soon  as  he  was  arrested  and  charged;  he  did  not 
need  to  wait  until  the  charges  were  dismissed  to  establish 
the elements of his claim. See id. at 31 (“[T]he doctrine of con‐
tinuing  wrong  does  not  prevent  the  statute  of  limitations 
from beginning to run when the plaintiff learns of facts that 
should lead to the discovery of his cause of action, even if his 
relationship  with  the  tortfeasor  continues  beyond  that 
point.”).  
   As  such,  we  affirm  the  district  court’s  dismissal  of  both 
the federal and state false arrest claims.  
     B. § 1983 Malicious Prosecution 
    Next, Serino alleged a § 1983 claim for malicious prosecu‐
tion in violation of the Fourteenth Amendment. The district 
court found that Serino did not present a cognizable consti‐
tutional claim. We agree, although our reasoning differs. 
     First,  we  should  note:  although  Serino  is  appealing  the 
entirety of  the  district court’s dismissal, his  brief  fails  to re‐
spond  specifically  to  the  court’s  grounds  for  dismissing  his 
§ 1983 malicious prosecution claim. That is, he makes no ar‐
guments that his malicious prosecution claim is, in fact, cog‐
nizable  as  a  §  1983  action—he  discusses  only  whether  his 
federal and state claims are time‐barred. As such, Serino has 
likely  waived  this  argument  entirely.  See  OʹNeal  v.  City  of 
Chicago, 588 F.3d 406, 409 (7th Cir. 2009). But as we ultimate‐
ly  find  the  district  court’s  decision  correct  in  any  event,  we 
will review the merits.  
No. 13‐1058                                                                     7 

    We  begin  by  re‐emphasizing  that  “[f]ederal  courts  are 
rarely  the  appropriate  forum  for  malicious  prosecution 
claims.”  Ray  v.  City  of  Chicago,  629  F.3d  660,  664  (7th  Cir. 
2011).  This  is  because  “individuals  do  not  have  a  federal 
right not to be summoned into court and prosecuted without 
probable  cause.”  Id.  (internal  quotation  marks  omitted).  In‐
stead, we usually analyze these self‐styled “malicious prose‐
cution” claims as alleging a violation of a particular constitu‐
tional  right,  such  as  the  right  to  be  free  from  unlawful  sei‐
zures under the Fourth Amendment, or the right to a fair tri‐
al under the Due Process Clause. See Newsome v. McCabe, 256 
F.3d  747,  751  (7th  Cir.  2001)  (“[I]f  a  plaintiff  can  establish  a 
violation  of  the  fourth  (or  any  other)  amendment  there  is 
nothing but confusion to be gained by calling the legal theo‐
ry ‘malicious prosecution.’”). 
    However,  the  Supreme  Court’s  fractured  opinion  in  Al‐
bright v. Oliver left open the possibility that a plaintiff could 
state the equivalent of a common‐law malicious prosecution 
claim  as  a  claim  of  a  violation  of  the  Due  Process  Clause—
that is, a claim that a state actor deprived the plaintiff of lib‐
erty  or  property  without  due  process  of  law.  See  510  U.S. 
266, 283–84 (1994) (Kennedy, J., concurring in the judgment); 
Newsome, 256 F.3d at 750–51. But because we are concerned 
only  with  due  process  in  these  circumstances,  the  existence 
of  an  adequate  state  remedy  for  the  plaintiff’s  injury  elimi‐
nates  the  need  for  federal  intervention  via  §  1983.  See  Al‐
bright, 510 U.S. at 285–86 (invoking Parratt v. Taylor, 451 U.S. 
527  (1981));  Newsome,  256  F.3d  at  750–51.3  Thus,  we  held  in 

                                                 
3The Parratt theory, in short, is that when a state officer commits an un‐
authorized  act  (like  Hensley,  allegedly)  “that  the  state  could  not  as  a 
                                                                   (continued…) 
8                                                                 No. 13‐1058 

Newsome that the existence of a malicious prosecution cause 
of  action  under  state  law  “knocks  out  any  constitutional  tort 
of malicious prosecution, because, when a state‐law remedy 
exists … due process of law is afforded by the opportunity to 
pursue a claim in state court.” 256 F.3d at 751.  
    Applying  Newsome,  the  district  court  found  that  Indiana 
courts recognize a cause of action for malicious prosecution. 
See  City  of  New  Haven  v.  Reichart,  748  N.E.2d  374,  378  (Ind. 
2001).  Because  the  state  of  Indiana  already  affords  Serino  a 
remedy  for  his  injury,  the  district  court  reasoned,  the  Due 
Process  Clause  is  satisfied  and  Serino  has  no  constitutional 
claim.  
    Unfortunately, the district court’s order issued before our 
court’s opinion in Julian v. Hanna, No. 13‐1203 (7th Cir. Oct. 
21, 2013), which held that Indiana state law does not provide 
an  adequate  remedy  for  malicious  prosecution.  Julian,  slip 
op. at 9. This is because the Indiana Tort Claims Act grants 
broad  immunity  to  Indiana  government  units  and  employ‐
ees  from  malicious  prosecution  actions.  See  Ind.  Code  §  34‐
13‐3‐3(6) (a government entity or employee acting within the 
scope  of  her  employment  is  not  liable  for  losses  resulting 
from  “[t]he  initiation  of  a  judicial  or  an  administrative  pro‐
ceeding”).  And  the  state‐law  tort  of  false  arrest—which  is 
not  barred  by  immunity—is  no  substitute  because  (as  dis‐
cussed  above)  false  arrest  can  only  provide  relief  for  the 
                                                 
(continued…) 
practical matter have prevented by requiring a hearing in advance of the 
act,”  the  state  can  nonetheless  do  “the  next  best  thing  and  provides  a 
hearing  afterward”—and  “that  is  all  due  process  requires.”  Mahoney  v. 
Kersery, 976 F.2d 1054, 1061 (7th Cir. 1992). 
No. 13‐1058                                                          9 

harm  the  plaintiff  suffers  up  to  the  point  when  he  receives 
legal process. Julian, slip op. at 6–8.  
    So  we  cannot  affirm  the  district  court’s  dismissal  of  Se‐
rino’s  malicious  prosecution  claim  on  the  ground  that  Indi‐
ana  already  provides  a  remedy  for  his  harm.  But  Serino’s 
claim fails for a more basic reason: he has not stated a consti‐
tutional  violation  independent  of  the  alleged  wrongful  ar‐
rest. 
    Remember, there is no such thing as a constitutional right 
not  to  be  prosecuted  without  probable  cause.  Thus,  Serino 
must  allege  something  else  that  does  amount  to  a  constitu‐
tional  violation  (even  if  he  calls  it  malicious  prosecution). 
The complaint alleges that Serino “committed no crime, was 
unarmed,  and  did  not  pose  a  threat  of  death  or  grievous 
bodily injury to said defendants or others,” but that Hensley 
nonetheless arrested him. This is a claim for false arrest. Al‐
exander  v.  McKinney,  692  F.3d  553,  558  (7th  Cir.  2012)  (“The 
Fourth Amendment, not the due process clause, is the prop‐
er basis for challenging the lawfulness of an arrest.”); see also 
Albright, 510 U.S. at 273 (plurality opinion) (“Where a partic‐
ular Amendment provides an explicit textual source of con‐
stitutional protection against a particular sort of government 
behavior, that Amendment … must be the guide for analyz‐
ing these claims.” (internal quotation marks omitted)); id. at 
281 (Kennedy, J., concurring in the judgment) (agreeing that 
“an allegation of arrest without probable cause must be ana‐
lyzed  under  the  Fourth  Amendment  without  reference  to 
more  general  considerations  of  due  process”).  And  because 
Serino’s was a warrantless arrest, it cannot serve as the basis 
for  a  malicious  prosecution  action.  Malicious  prosecution 
provides  a  remedy  for  a  deprivation  of  liberty  pursuant  to 
10                                                         No. 13‐1058 

legal process, Heck, 512 U.S. at 484—but when the arrest takes 
place  without  a  warrant,  the  plaintiff  only  becomes  subject 
to legal process afterward, at the time of arraignment. Nieves 
v. McSweeney, 241 F.3d 46, 54 (1st Cir. 2001); accord Kingsland 
v. City of Miami, 382 F.3d 1220, 1235 (11th Cir. 2004). As such, 
we have previously rejected § 1983 plaintiffs’ attempts to re‐
cast a Fourth Amendment false arrest claim as a Fourteenth 
Amendment  due  process  claim  to  circumvent  the  statute  of 
limitations  applicable  to  the  former.  See,  e.g.,  Reed  v.  City  of 
Chicago, 77 F.3d 1049, 1053 (7th Cir. 1996); Newsome, 256 F.3d 
at 751; Alexander, 692 F.3d at 556–58.  
    To be fair, Serino’s complaint also includes the allegation 
that Hensley made “false and misleading recommendations” 
that led to Serino’s “malicious” charges. But Serino does not 
allege that Hensley’s recommendations were knowingly false, 
that  he  withheld  exculpatory  evidence  from  the  prosecutor, 
or  that  he  took  steps  to  wrongfully  further  what  he  knew 
was a baseless prosecution. See Reed, 77 F.3d at 1053 (indicat‐
ing  that  such  elements  could  state  a  claim  for  malicious 
prosecution against a police officer who causes charges to go 
forward); Tully, 599 F.3d at 595 (finding no malicious prose‐
cution  claim  under  §  1983  where  the  plaintiff  asserted  that 
the  prosecuting  officials  lacked  probable  cause but  “alleged 
no facts to imply malice”). Nor does Serino’s allegation that 
Hensley’s conduct “was done with actual malice toward [Se‐
rino]”  establish  a  due  process  violation  in  and  of  itself.  See 
Brooks v. Ross, 578 F.3d 574, 581 (7th Cir. 2009) (“[I]n consid‐
ering the plaintiffʹs factual allegations, courts should not ac‐
cept  as  adequate  abstract  recitations  of  the  elements  of  a 
cause of action or conclusory legal statements.”). Thus, “[a]t 
bottom,  we  have  an  allegation  that  the  defendants  lacked 
No. 13‐1058                                                        11 

probable cause to arrest [Serino] and charge him … . That is 
a claim for wrongful arrest.” Reed, 77 F.3d at 1053. 
     Even if we were inclined to fill in the complaint’s blanks 
and suppose that Hensley did lie to the prosecutor to get Se‐
rino  charged,  Serino  has  not  set  out  facts  to  establish  that 
Hensley’s actions deprived Serino of liberty or property with‐
out due process of law. As discussed above, his warrantless 
arrest does not count—Serino must allege that the predicate 
deprivation  occurred  after  he  was  arraigned.  Yet  he  fails  to 
state  any  kind  of  post‐arraignment  liberty  deprivation.  For 
instance, he does not allege that he was held without bail, or 
even that the state imposed a travel restriction. See Alexander, 
692  F.3d  at  557  (no  liberty  deprivation  where  the  plaintiff 
was  released  on  bond  and  never  convicted);  Gallo  v.  City  of 
Philadelphia,  161  F.3d  217,  222  (3d  Cir.  1998)  (finding  that 
some  pretrial  restrictions  can  constitute  a  liberty  depriva‐
tion). Nor can Serino establish a liberty violation based sole‐
ly  on  his  having  to  “defend”  (his  term)  against  the  charges 
before  they  were  dismissed.  Cf.  Alexander,  692  F.3d  at  557 
n.2; Mahoney v. Kesery, 976 F.2d 1054, 1060 (7th Cir. 1992). We 
suppose it is possible (as Justice Kennedy assumed arguendo 
in  Albright)  that  the  Due  Process  Clause  protects  “interests 
granted  historical  protection  by  the  common  law  of  torts,” 
such as one’s reputation or finances. See Albright, 510 U.S. at 
283–84. But even putting aside the Supreme Court’s admoni‐
tion that “stigma,” standing alone, cannot constitute a depri‐
vation of liberty “protected by the procedural guarantees of 
the Fourteenth Amendment,” see Paul v. Davis, 424 U.S. 693, 
701  (1976),  Serino  never  alleges  reputational,  emotional,  or 
financial  harms  stemming  from  the  charges;  his  complaint 
mentions  only  reputational  and  emotional  harms  stemming 
from the arrest. And Justice Kennedy’s Albright concurrence 
12                                                                    No. 13‐1058 

only  concerned  a  scenario  where  the  charges,  and  not  the 
arrest, gave rise to the plaintiff’s injury. See Albright, 510 U.S. 
at  281  (“I  write  because [the  plaintiff’s] due  process  claim 
concerns not his arrest but instead the malicious initiation of 
a baseless criminal prosecution against him.”).  
   Accordingly,  we  affirm  the  district  court’s  dismissal  of 
Serino’s  §  1983  malicious  prosecution  claim—but  on  the 
ground  that  Serino  failed  to  state  a  constitutional  violation 
independent of his time‐barred false arrest claim.4 
      C. State‐Law Malicious Prosecution and Intentional In‐
         fliction of Emotional Distress 
    We  now  turn  to  Hensley’s  state‐law  malicious  prosecu‐
tion  and  IIED  claims.5  Exercising  its  supplemental  jurisdic‐
tion,  the  district  court  dismissed  both  on  grounds  of  Hens‐
ley’s immunity under the ITCA. Once again, we affirm.  



                                                 
4  Serino seems to claim that Oakland City itself took part in the false ar‐

rest and malicious prosecution. See Complaint, ¶ 20. But Serino does not 
allege any actions by the city that would establish a constitutional viola‐
tion.  And  of  course,  the  city  cannot  be  liable  in  a  § 1983  action  under  a 
respondeat  superior  theory.  Monell  v.  Depʹt  of  Soc.  Servs.  of  City  of  N.Y., 
436 U.S. 658, 691 (1978). 
 
5 As we interpret Serino’s complaint, he asserts that Hensley is directly 

liable for his state malicious prosecution and IIED claims, and then holds 
the city vicariously liable as well. Complaint, Counts VII, VIII, and VIII 
[sic].  Although  Serino  lists  both  Hensley  and  the  city  as  direct  defend‐
ants in his IIED claim, he makes allegations concerning Hensley’s actions 
only—so we assume he is proceeding under a respondeat superior theo‐
ry. Complaint, ¶¶ 46–48. 
No. 13‐1058                                                         13 

    As  discussed  above,  Indiana  recognizes  the  tort  of  mali‐
cious  prosecution  where  the  plaintiff  “has  been  improperly 
subjected to legal process.” City of New Haven, 748 N.E.2d at 
378.  But  the  ITCA  shields  government  employees  and  enti‐
ties  from  these  claims:  “A  governmental  entity  or  an  em‐
ployee  acting  within  the  scope  of  the  employee’s  employ‐
ment is not liable if a loss results from … [t]he initiation of a 
judicial  or  administrative  proceeding.”  Ind.  Code  §  34‐13‐3‐
3(6);  see  also  Butt  v.  McEvoy,  669  N.E.2d  1015,  1017‐18  (Ind. 
Ct.  App.  1996) (applying  § 34‐13‐3‐3(6)’s predecessor provi‐
sion  to  bar  a  malicious  prosecution  suit  against  a  police  of‐
ficer).  
    Serino’s IIED claim fares no better. To establish IIED un‐
der  Indiana  law,  Serino  would  have  to  show  that  Hensley, 
by extreme or outrageous conduct, intentionally or reckless‐
ly caused him severe emotional distress. See Cullison v. Med‐
ley,  570  N.E.2d  27,  31  (Ind.  1991).  The  ITCA  shields  a  gov‐
ernment  employee  from  liability,  however,  if  the  employee 
is acting within the scope of his employment and such liabil‐
ity  “results  from  …  [t]he  adoption  and  enforcement  of  or 
failure  to  adopt  or  enforce  …  a  law  …  unless  the  act  of  en‐
forcement  constitutes  false  arrest  or  false  imprisonment.” 
Ind.  Code  §  34‐13‐3‐3(8).  The  Indiana  Court  of  Appeals  has 
interpreted  this  provision  to  cover  police  officers  who  en‐
gage  in  allegedly  egregious  conduct  while  undertaking  an 
arrest.  See  City  of  Anderson  v.  Weatherford,  714  N.E.2d  181, 
185–86  (Ind.  Ct.  App.  1999)  (officers  who  “blatantly  disre‐
garded” their supervisor’s instructions and department pro‐
cedure in arresting plaintiff were nonetheless immune from 
IIED liability). 
14                                                           No. 13‐1058 

   Serino  does  not  contest  that  the  ITCA  applies  here.6 
Moreover, he himself asserts that Hensley was acting within 
the scope  of his employment at all times. As such, we have 
no  trouble  concluding  that  Serino’s  state‐law  malicious 
prosecution  and  IIED  claims  are  barred  on  immunity 
grounds.7 
                                       III. Conclusion 
      We AFFIRM the judgment of the district court. 




                                                 
6 Again, although he is supposedly appealing the entirety of the district 

court’s dismissal, Serino’s brief before this Court discusses only whether 
his claims are time‐barred. 
7 As there are no underlying claims against Hensley remaining, Serino’s 

respondeat superior claims against the city fall away as well. See Miller v. 
City of Anderson, 777 N.E.2d 1100, 1105 n.1 (Ind. Ct. App. 2002).